Case: 1:05-cr-00110-TMR Doc #: 52 Filed: 06/15/21 Page: 1 of 1 PAGEID #: 182

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,
Plaintiff,
-VS- Case No. 1:05-CR-110
1:05-CR-171
DAVID PAUL HILL

Defendant.

 

JUDGEMENT ENTRY FINDING DEFENDANT IN VIOLATION OF
SUPERVISED RELEASE AND IMPOSING SENTENCE

 

Pursuant to the record set forth in open Court on June 10, 2021, the Defendant appeared with
Counsel, and entered admissions to the violations of supervised release as alleged by the U.S.
Probation Department. The Court accepted the admissions and found that the Defendant had violated
the conditions of his supervised release as alleged and proceeded immediately to sentencing. The
Court ORDERED that:

The Defendant is hereby committed to the custody of the United States Bureau of Prisons

to be imprisoned for a total term of twenty-one (21) months to be served concurrently and concurrent
to Case No. 3:20-cr-144. No term of supervision to follow on Case Nos. 1:05-cr-110 and/or 1:05-cr-

11.

The Court recommends that the Defendant be accorded all allowable presentence credit for
time spent incarcerated on said offense.

The Defendant was explained his right of appeal and indicated an understanding of same.
The Defendant is remanded to the custody of the U.S. Marshal.

IT IS SO ORDERED.

   

Date: June 10, 2021

 

 

   

M. ROSE, JUDGE
UNITED STATES DISTRICT COURT
